
	

114 HR 1714 IH: Sugar Reform Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1714
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Pitts (for himself, Mr. Danny K. Davis of Illinois, Mr. Goodlatte, Ms. Speier, Mr. Dold, Ms. Kuster, Ms. Foxx, Mr. Rush, Mr. Meadows, Mr. Fleischmann, Mr. Roe of Tennessee, Mr. Hanna, Mr. Stewart, Mr. Latta, Mr. DesJarlais, Mr. Womack, Mrs. Black, Mr. Chabot, Mr. Kelly of Pennsylvania, Mr. Massie, Mr. Hensarling, Mr. Fitzpatrick, Mr. Dent, Mr. Barletta, and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To reform the Federal sugar program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Sugar Reform Act of 2015. 2.Sugar program (a)SugarcaneSection 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)) is amended—
 (1)in paragraph (3), by striking and after the semicolon at the end; (2)in paragraph (4)—
 (A)by striking 2018 and insert 2014; and (B)by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (6)18 cents per pound for raw cane sugar for each of the 2015 through 2018 crop years..
 (b)Sugar beetsSection 156(b)(2) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(b)(2)) is amended by striking 2009 and inserting 2015.
 (c)Effective periodSection 156(i) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(i)) is amended by striking 2008 and inserting 2015.
			3.Flexible marketing allotments for sugar
 (a)In generalSection 359b of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359bb) is amended— (1)in subsection (a)(1)—
 (A)in the matter before subparagraph (A), by striking 2008 and inserting 2017; and (B)in subparagraph (B), by inserting at reasonable prices after stocks; and
 (2)in subsection (b)(1)— (A)in subparagraph (A), by striking but after the semicolon at the end and inserting and; and
 (B)by striking subparagraph (B) and inserting the following:  (B)appropriate to maintain adequate domestic supplies at reasonable prices, taking into account all sources of domestic supply, including imports..
 (b)Establishment of flexible marketing allotmentsSection 359c of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359cc) is amended— (1)in subsection (b)—
 (A)in paragraph (1)— (i)in subparagraph (A), by striking but after the semicolon at the end and inserting and; and
 (ii)by striking subparagraph (B) and inserting the following:  (B)appropriate to maintain adequate supplies at reasonable prices, taking into account all sources of domestic supply, including imports.; and
 (B)in paragraph (2)(B), by inserting at reasonable prices after market; and (2)in subsection (g)(1)—
 (A)by striking Adjustments.— and all that follows through Subject to subparagraph (B), the and inserting Adjustments.—The; and (B)by striking subparagraph (B).
 (c)Suspension or modification of provisionsSection 359j of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359jj) is amended by adding at the end the following:
				
 (c)Suspension or modification of provisionsNotwithstanding any other provision of this part, the Secretary may suspend or modify, in whole or in part, the application of any provision of this part if the Secretary determines that the action is appropriate, taking into account—
 (1)the interests of consumers, workers in the food industry, businesses (including small businesses), and agricultural producers; and
 (2)the relative competitiveness of domestically produced and imported foods containing sugar.. (d)Administration of tariff rate quotasSection 359k of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359kk) is amended to read as follows:
				
					359k.Administration of tariff rate quotas
 (a)EstablishmentNotwithstanding any other provision of law, at the beginning of the quota year, the Secretary shall establish the tariff-rate quotas for raw cane sugar and refined sugar at no less than the minimum level necessary to comply with obligations under international trade agreements that have been approved by Congress.
						(b)Adjustment
 (1)In generalSubject to subsection (a), the Secretary shall adjust the tariff-rate quotas for raw cane sugar and refined sugar to provide adequate supplies of sugar at reasonable prices in the domestic market.
 (2)Ending stocksSubject to paragraphs (1) and (3), the Secretary shall establish and adjust tariff-rate quotas in such a manner that the ratio of sugar stocks to total sugar use at the end of the quota year will be approximately 15.5 percent.
							(3)Maintenance of reasonable prices and avoidance of forfeitures
 (A)In generalThe Secretary may establish a different target for the ratio of ending stocks to total use if, in the judgment of the Secretary, the different target is necessary to prevent—
 (i)unreasonably high prices; or (ii)forfeitures of sugar pledged as collateral for a loan under section 156 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272).
 (B)AnnouncementThe Secretary shall publicly announce any establishment of a target under this paragraph. (4)ConsiderationsIn establishing tariff-rate quotas under subsection (a) and making adjustments under this subsection, the Secretary shall consider the impact of the quotas on consumers, workers, businesses (including small businesses), and agricultural producers.
							(c)Temporary transfer of quotas
 (1)In generalTo promote full use of the tariff-rate quotas for raw cane sugar and refined sugar, notwithstanding any other provision of law, the Secretary shall promulgate regulations that provide that any country that has been allocated a share of the quotas may temporarily transfer all or part of the share to any other country that has also been allocated a share of the quotas.
 (2)Transfers voluntaryAny transfer under this subsection shall be valid only on voluntary agreement between the transferor and the transferee, consistent with procedures established by the Secretary.
							(3)Transfers temporary
 (A)In generalAny transfer under this subsection shall be valid only for the duration of the quota year during which the transfer is made.
 (B)Following quota yearNo transfer under this subsection shall affect the share of the quota allocated to the transferor or transferee for the following quota year..
 (e)Effective periodSection 359l(a) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359ll(a)) is amended by striking 2008 and inserting 2015.
			4.Repeal of feedstock flexibility program for bioenergy producers
 (a)In generalSection 9010 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110) is repealed. (b)Conforming amendments (1)Section 359a(3)(B) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa(3)(B)) is amended—
 (A)in clause (i), by inserting and after the semicolon at the end; (B)in clause (ii), by striking ; and at the end and inserting a period; and
 (C)by striking clause (iii). (2)Section 359b(c)(2)(C) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359bb(c)(2)(C)) is amended by striking , except for and all that follows through of 2002.
				
